Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 3, 2019

                                     No. 04-18-00834-CV

                         IN THE INTEREST OF T.R.H., A CHILD,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-20578
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
       Appellant’s brief was due April 24, 2019. On that day, appellant filed a motion for
extension of time, seeking an additional fourteen days to file his brief. After consideration, we
GRANT appellant’s motion and ORDER appellant to file his brief in this court on or before
May 8, 2019.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court